SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. FORM 12b-25 NOTIFICATION OF LATE FILING ¨ Form 10-Kand Form 10-KSB ¨ Form 11-K ¨ Form 20-F TForm 10-Q and Form 10-QSB ¨Form N-SAR For Period Ended: March 31, oTransition Report on Form 10-K oTransition Report on Form 10-Q oTransition Report on Form 20-F oTransition Report on Form N-SAR Nothing in this form shall be construed to imply that the Commission has verified any information contained herein. If the notification relates to a portion of the filing checked above, identify the item(s) to which the notification relates: PART I REGISTRANT
